 Case 6:21-cv-06105-RTD Document 10                     Filed 09/13/21 Page 1 of 2 PageID #: 44



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

ALAN COLE ONSTAD                                                                              PLAINTIFF


v.                                       Case No. 6:21-cv-06105


AGENT ROY BETHELL, Group 6 Narcotics
Unit; STEPHEN L. SHIRRON, Prosecuting
Attorney; JUDGE CHRIS E. WILLIAMS,
Hot Springs County Circuit Court; JOHN
AND JANE DOE DEFENDANTS, Involved
in the Seizure and Failure to Return Seized
United States Currency; and GREG CRAINE,
Public Defender                                                                           DEFENDANTS




                                                ORDER
        Now before the Court is the Report and Recommendation filed August 30, 2021, by the Honorable

Mark E. Ford, Chief United States Magistrate Judge for the Western District of Arkansas. (ECF No. 8).

Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se and in forma pauperis. Judge Ford recommended

that Plaintiff’s claims against Defendant Greg Craine be dismissed, Plaintiff’s individual capacity claims

for damages against Defendants Stephen Shirron and Judge Chris Williams be dismissed, and that the

official capacity claims against Defendants Shirron and Judge Williams be dismissed. Judge Ford also

recommended that this matter be stayed and administratively terminated with respect to the remaining

claims and Defendants, pursuant to Younger v. Harris, 401 U.S. 37 (1971). Specifically, Judge Ford

recommended that this matter be stayed with respect to Plaintiff’s claims against Defendant Roy Bethell,

Plaintiff’s individual capacity claims for injunctive relief against Defendants Shirron and Judge Williams,

and Plaintiff’s claims against the John and Jane Doe Defendants.




                                                    1
 Case 6:21-cv-06105-RTD Document 10                          Filed 09/13/21 Page 2 of 2 PageID #: 45



        Plaintiff filed his objections to the Report and Recommendation and requested that this matter be

sent back to Judge Ford for reconsideration. (ECF No. 9). This matter is now ready for consideration. See

28 U.S.C. § 636(b)(1).

        Upon review, Plaintiff’s objections do not raise any new issues of law or fact that require the Court

to deviate from the report. Therefore, the Court finds that the report is without clear error and should be

and hereby is adopted in toto, and Plaintiff’s motion for reconsideration is DENIED. Accordingly, it is

ORDERED that:

        (1) Plaintiff’s claims against Greg Craine are DISMISSED WITHOUT PREJUDICE;

        (2) Plaintiff’s claims for damages against both Stephen L. Shirron and Judge Chris E. Williams, in

their individual capacities, are DISMISSED WITHOUT PREJUDICE;

        (3) Plaintiff’s claims against both Stephen L. Shirron and Judge Chris E. Williams, in their official

capacities, are DISMISSED WITHOUT PREJUDICE; and

        (4) this matter is stayed and administratively terminated with respect to the remaining claims and

Defendants, pursuant to Younger v. Harris, 401 U.S. 37 (1971). Specifically, this matter is stayed with

respect to Plaintiff’s claims against Roy Bethell, Plaintiff’s individual capacity claims for injunctive relief

against Stephen L. Shirron and Judge Chris E. Williams, and Plaintiff’s claims against the John and Jane

Doe Defendants.

        IT IS SO ORDERED this 13th day of September 2021.




                                                     Robert T. Dawson
                                                   /s/
                                                   ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE




                                                         2
